Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office Action is in responsive to the application filed on 1/20/20. Claims 1-14 are pending.

Drawings
The Examiner contends that the drawings submitted on 1/20/20 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over ITO et al (US 20120254411 A1), hereinafter ITO, in view of Ferlitsch et al (US 20110296213 A1), hereinafter Ferlitsch.

Regarding claim 1, ITO discloses an information processing system information processing apparatus) (paragraph [0002]) comprising:
a server that stores a management table for managing a meeting (temporary storage that temporarily stores therein the resource information) (paragraphs [0007] and [0036]); 
an information terminal capable of communicating with the server (communication terminal) (paragraphs [0031]-[0036]); and 
a sharing device capable of being connected to the information terminal, wherein the management table includes information in which location information indicating a location where a meeting is held and identification information of the sharing device installed at the location where the meeting is held are associated (timing monitoring unit 14 identifies a communication terminal 4 meeting the providing timing on the basis of the acquired terminal ID 13B) (paragraphs [0033], [0034], and [0044]),
in a case where a start meeting exists, when the information terminal detects the sharing device, the information terminal transmits predetermined information including identification information of the sharing device detected to the server (Upon detection of an app request from a communication terminal 4, the app providing unit 22 acquires a manifest 24 and resource 25 of a Web app requested in the app request from the app managing unit 21. Furthermore, the app providing unit 22 provides the acquired manifest 24 and resource 25 of the Web app to the communication terminal) (paragraphs [0035] and [0045]).
ITO does not explicitly disclose the start meeting indicates a meeting scheduled to start within a predetermined time period from a current time, the server determines, based on the predetermined information and the management table, whether or not to cause the sharing device to execute a connection process, and
when the sharing device executes the connection process, the information terminal is wirelessly connected to the sharing device.
In an analogous art Ferlitsch discloses the start meeting indicates a meeting scheduled to start within a predetermined time period from a current time,
the server determines, based on the predetermined information and the management table, whether or not to cause the sharing device to execute a connection process (the meeting organizer's and/or meeting attendees' managed elements at a predetermined time before the meeting start time to account for travel time from the meeting organizer's and/or meeting attendees' respective offices to the meeting location) (Ferlitsch, paragraph [0060]), and
when the sharing device executes the connection process, the information terminal is wirelessly connected to the sharing device (Worker client devices 110 and schedule database 120 communicate with power manager 130 over a wireless or wired data link using a known communication protocol) (Ferlitsch, paragraph [0039]).
 Ferlitsch into the teachings of ITO.
One would have been motivated to do so, in order to enable receiving of information pushed from the push server at a predetermined time, as taught by Ferlitsch.

Regarding claim 2, ITO-Ferlitsch discloses information processing system, wherein the information terminal determines whether or not the start meeting exists, based on schedule information indicating a meeting schedule of a predetermined meeting participant (Ferlitsch, paragraph [0041]).

Regarding claim 3, ITO-Ferlitsch discloses information processing system, wherein the predetermined information further includes identification information of the predetermined meeting participant, predetermined date-and-time information, and information indicating a start meeting room, the predetermined date-and-time information indicates date-and-time information of the start meeting registered in the schedule information, the start meeting room indicates location information of the start meeting registered in the schedule information (Ferlitsch, paragraphs [0014] and [0041]),
when the start meeting room matches a registered meeting room, the server determines to cause the sharing device to execute the connection process, and
(Ferlitsch, paragraphs [0014], [0041], [0043], and [0048]).

Regarding claim 4, ITO-Ferlitsch discloses information processing system, wherein, when the information terminal determines that the start meeting exists, the information terminal displays a reception object (ITO, paragraph [0036]), and
when the reception object is operated and when the information terminal detects the sharing device installed in the start meeting room, the information terminal is wirelessly connected to the sharing device installed in the start meeting room (Ferlitsch, paragraphs [0039] and [0045]).

Regarding claim 5, ITO-Ferlitsch discloses information processing system, wherein, when the information terminal determines that the start meeting exists and when the information terminal detects the sharing device installed in the start meeting room, the information terminal is wirelessly connected to the sharing device installed in the start meeting room (Ferlitsch, paragraphs [0039] and [0045]).

Regarding claim 6, ITO-Ferlitsch discloses information processing system, wherein, when the information terminal determines that the start meeting exists, and a sleep mode is canceled after the information terminal is operated in the sleep mode, and when the information terminal detects the sharing device installed in the start (Ferlitsch, paragraphs [0039] and [0045]).

Regarding claim 7, ITO-Ferlitsch discloses information processing system, wherein, when the information terminal determines that the start meeting exists, and the information terminal receives a reply indicating that a person is a person who has issued an invitation for the start meeting, and when the information terminal detects the sharing device installed in the start meeting room, the information terminal is wirelessly connected to the sharing device installed in the start meeting room (Ferlitsch, paragraphs [0039] and [0045]).

Regarding claim 8, ITO-Ferlitsch discloses information processing system, wherein the predetermined information further includes information indicating a start meeting room (Ferlitsch, paragraphs [0039] and [0045]),
the start meeting room indicates location information of the start meeting registered in the schedule information (ITO, paragraphs [0007] and [0032]),
when the start meeting room matches a registered meeting room, the server determines to cause the sharing device to execute the connection process (Ferlitsch, paragraphs [0039] and [0045]), and
the registered meeting room indicates location information associated with the identification information in the management table (ITO, paragraphs [0007] and [0032]).

(Ferlitsch, paragraphs [0039] and [0045]).

Regarding claim 10, ITO-Ferlitsch discloses information processing system, wherein the predetermined information further includes identification information of the predetermined meeting participant and time information indicating a time when the predetermined information is transmitted, 
the management table includes start meeting information related to the start meeting, and when the predetermined information is compatible with the start meeting information, the server determines to cause the sharing device to execute the connection process (Ferlitsch, paragraphs [0039] and [0045]).

Regarding claim 11, ITO-Ferlitsch discloses information processing system, wherein the sharing device is capable of controlling an output device that outputs information, and the sharing device executes the connection process to cause the output device to output information received from the information terminal (Ferlitsch, paragraphs [0019] and [0021]).

Regarding claim 12, ITO-Ferlitsch discloses information processing system, wherein the output device is a display device that displays an image, and
(ITO, paragraph [0036]).

Claim 13 is corresponding information terminal claim of system claim 1; therefore, is rejected under the same rationale.

Claim 14 is corresponding display apparatus claim of system claim 1; therefore, is rejected under the same rationale.

Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFAY YOHANNES whose telephone number is (571)270-7528.  The examiner can normally be reached on M- F 9:00-5:30
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TESFAY YOHANNES/ 1/19/21Primary Examiner, Art Unit 2441